 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1508 
In the House of Representatives, U. S., 
 
September 22, 2010 
 
RESOLUTION 
Celebrating the 200th Anniversary of John James Audubon in Henderson, Kentucky. 
 
 
Whereas, John James Audubon arrived in the river town of Henderson, Kentucky, in 1810 with his wife and infant son, determined to make his fortune;  
Whereas, as a businessman in Henderson, he met with some initial success, and in 1816 he undertook his most ambitious project to date, building a steam-powered saw-and-grist mill in the city on the banks of the Ohio River;  
Whereas, Audubon loved the frontier spirit in Henderson, and throughout his years there, he roamed the woods, observing and painting the many species of birds abundant in the area;  
Whereas, Audubon ultimately lived in Henderson, Kentucky, for nine years, longer than anywhere else in the United States, during which time two of his four children were born;  
Whereas, he went on to publish his ornithological works in the masterpiece, The Birds of America;  
Whereas, present-day Henderson, Kentucky, boasts the John James Audubon State Park & Museum, where Audubon's life is interpreted through his art and personal memorabilia, framed within a timeline of world events and paying reverence to its namesake through its Nature Center, which is comprised of three areas: a wildlife Observation Room; the Discovery Center with hands-on exhibits; and the Learning Center, where the park naturalist and art educator conduct environmental and art programs;  
Whereas, Henderson's position on the Mississippi Flyway migration route also offers visitors the chance to take part in many of the same spectacular birdwatching opportunities that Audubon enjoyed, both at the park and at the nearby 10,000 acre Sloughs Wildlife Management Area, a National Audubon Society Important Birding Area; and  
Whereas, in celebration of the bicentennial of Audubon's 1810 arrival in Henderson County, the Friends of Audubon, Ohio Valley Art League, and the Kentucky Department of Fish & Wildlife Resources are planning a full slate of events, which can be found at www.audubon2010.com: Now, therefore, be it   
 
That the House of Representatives honors John James Audubon for his life's contribution to nature and art in Henderson, Kentucky, for 200 years and the continued showcase of his life, nature, and art at the John James Audubon State Park & Museum.  
 
Lorraine C. Miller,Clerk. 
